Citation Nr: 1040392	
Decision Date: 10/27/10    Archive Date: 11/01/10

DOCKET NO.  07-05 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the Veteran's 
death.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Esq.


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

B.W. Hennings, Associate Counsel


INTRODUCTION

The Veteran had recognized service from March 1945 to February 
1946 and from April 1946 to March 1949.

This matter comes before the Board of Veterans' Appeals (Board) 
from a September 2006 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO).  

The appellant presented testimony at a Travel Board hearing 
chaired by the undersigned Veterans Law Judge in July 2008.  A 
transcript of the hearing is associated with the claims folder.  

In an April 2009 decision, the Board denied the Veteran's claim.  
The Veteran appealed the Board's decision to the United States 
Court of Appeals for Veterans Claims (Court).  In November 2009, 
the Court issued a Memorandum Decision that vacated and remanded 
the Board's April 2009 decision.  

In July 2010, the Board sent the case out for a Veterans Health 
Administration (VHA) specialist opinion.  The case has been 
returned to the Board for further appellate action.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran died in July 1995, at the age of 72.  According 
to the death certificate, the immediate cause of death was 
cardiopulmonary arrest, due to Koch's pneumonia, due to pulmonary 
tuberculosis (PTB). 

2.  The veteran's PTB was manifested during the Veteran's period 
of active military service or within 3 years after his separation 
from service.

3.  The evidence of record shows that the Veteran's PTB either 
contributed substantially and materially to the cause of his 
death, combined to cause his death or aided and lent assistance 
to the production of death.


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the Appellant, the 
criteria for establishing entitlement to service connection for 
the cause of the Veteran's death are met.  38 U.S.C.A. §§ 1110, 
1116, 1131, 1310, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.307, 3.312 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Critieria

Service connection for the cause of a Veteran's death may be 
granted if a disability incurred in or aggravated by service was 
either the principal, or a contributory cause of death.  38 
C.F.R. § 3.312(a).  For a service-connected disability to be the 
principal cause of death, it must singly or with some other 
condition be the immediate or underlying cause, or be 
etiologically related.  38 C.F.R. § 3.312(b).  For a service-
connected disability to constitute a contributory cause, it must 
contribute substantially or materially.  It is not sufficient to 
show that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  38 C.F.R. § 
3.312(c).

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303.  A current 
disability must be related to service or to an incident of 
service origin.  A Veteran seeking disability benefits must 
establish the existence of a disability and a connection between 
the Veteran's service and the disability.  Boyer v. West, 210 
F.3d 1322 (Fed. Cir. 2000); Maggitt v. West, 202 F.3d 1370 (Fed. 
Cir. 2000).

Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
Presumptive periods are not intended to limit service connection 
to diseases so diagnosed when the evidence warrants direct 
service connection.  The presumptive provisions of the statute 
and VA regulations implementing them are intended as 
liberalizations applicable when the evidence would not warrant 
service connection without their aid.  38 C.F.R. § 3.303(d).

Tuberculosis may be presumed to have been incurred during active 
military service if manifest to a degree of 10 percent within 
three years from termination of service. 38 U.S.C.A. §§ 1101, 
1112, 1113 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Evidence of 
activity on comparative study of X-ray films showing PTB within 
the three-year presumptive period provided by section 3.307(a)(3) 
will be taken as establishing service connection for active PTB 
subsequently diagnosed by approved methods.  38 C.F.R. § 
3.371(a).  Diagnosis of active PTB by private physicians on the 
basis of their examination, observation, or treatment will not be 
accepted to show the disease was initially manifested after 
discharge from active service unless confirmed by acceptable 
clinical, X-ray or laboratory studies, or by findings of active 
tuberculosis based upon acceptable hospital observation or 
treatment.  38 C.F.R. 3.374(d).

The death of a Veteran will be considered as having been due to a 
service-connected disability when such disability was either the 
principal or contributory cause of death.  38 C.F.R. § 3.312(a).  
The service-connected disability will be considered the principal 
(primary) cause of death when such disability, either singly or 
jointly with some other condition, was the immediate or 
underlying cause of death or was etiologically related thereto.  
38 C.F.R. § 3.312(b).  The service-connected disability will be 
considered a contributory cause of death when it contributed so 
substantially or materially to death, that it combined to cause 
death, or aided or lent assistance to the production of death.  
It is not sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 C.F.R. § 3.312(c)(1).  The debilitating effects 
of a service-connected disability must have made the Veteran 
materially less capable of resisting the fatal disease or must 
have had a material influence in accelerating death. See Lathan 
v. Brown, 7 Vet. App. 359 (1995).

History and Analysis

The appellant in this case asserts that the Veteran's death is 
connected to PTB, which she believes should have been service-
connected prior to the Veteran's death. 

The Veteran died in July 1995, at the age of 72.  According to 
the certificate of death, dated that month, the immediate cause 
of his death was cardiopulmonary arrest, the antecedent cause of 
his death was Koch's pneumonia, and the underlying cause of that 
disorder was PTB.  At the time of the Veteran's death, he was 
service-connected for residuals of a gunshot wound of the left 
(minor) back, involving Muscle Group II, evaluated as 20 percent 
disabling.

The veteran had recognized service from March 1945 to February 
1946 and from April 1946 to March 1949.  In April 1945, he 
suffered a gunshot wound (GSW), through and through, to the back.  
According to a January 1946 service record, the Veteran was 
hospitalized from April to May 1945 for treatment of a bullet 
wound.  An April 1946 physical examination report indicates that 
his cardiovascular system and lungs were normal and a chest X-ray 
was negative.  When examined for separation in March 1949, a 
chest X-ray was negative and the Veteran's lungs and heart were 
normal.

In October 1952, he was diagnosed with residuals of a GSW, 
through and through, to the back, and with pleurisy, old, not 
related to the GSW.  In a December 1952 rating decision, the 
veteran was granted entitlement to service connection for a GSW, 
through and through, and assigned a 20% disability rating.  In a 
January 1953 medical report, a private examiner, Dr. Dario, 
stated that he had treated the veteran "since the later part of 
1949 up to the present" for pleurisy with effusion, left, and for 
suspected Pott's disease of the 9th thoracic vertebra.  Dr. Dario 
noted that he had not performed any "laboratory tests."  A May 
1953 treatment report from the Philippine Tuberculosis Society 
indicates that the veteran underwent an x-ray of the lungs that 
revealed evidence of a fibroexudative lesion at the right lung.  
In May 1953, a VA examiner, Dr. Zialcita, reviewed the x-ray and 
noted that the veteran's lungs were clear, that his heart size 
and shape were normal, and that he was suffering from old 
pleurisy.  Dr. Dario provided a second medical report in May 
1953, this time indicating that he had treated the veteran "since 
the later part of 1949 until the present" for pleurisy, Pott's 
disease, and pulmonary tuberculosis (PTB).  

A January 1984 private chest X-ray report, received by the RO in 
November 1990, diagnosed moderate advanced PTB, bilateral.  A 
June 1989 private medical certificate form from Dr. Pacquing 
indicates that the Veteran was examined and treated as an 
outpatient for PTB, moderate advanced, bilateral, and generalized 
"Neoropathy."

An August 1990 VA examination report reflects the Veteran's 
complaints of productive chest and backache with joint and 
epigastric pain.  On examination, he was noted to have healed, 
slightly depressed, non-adherent, and non-painful right and left 
back scars as residuals of his gunshot wound in the back.  The 
examiner diagnosed scars, healed, old, no swelling and no 
tenderness noted.  Cardiovascular and respiratory disorders were 
not found.

Private hospital records indicate the Veteran was hospitalized in 
March and April 1995 and treated for bronchial asthma and, 
apparently, for hypertension.  An April 1995 private radiology 
report includes an impression of PTB, moderately advanced, 
pneumonitis, right lower lung, minimal effusion and/or 
thickening, left, and emphysematous changes of the lower lungs.

The Veteran was privately hospitalized in July 1995 and diagnosed 
with bronchial asthma, bronchiectasis, chronic obstructive 
pulmonary disease (COPD), and Cor Pulmonale.  When examined at 
admission, it was noted that the Veteran's past medical history 
included PTB.  A radiological report of an X-ray of the Veteran's 
chest showed Koch's residua, pulmonary emphysema, and bronchitis 
with probable bronchiectasis at the bases.

In a November 1995 written statement, a municipal health officer, 
Dr. Ramos, said that the Veteran was examined and treated at the 
Candon Rural Health Unit I from February to July 1995.  Diagnoses 
included Koch's pneumonia infection and PTB, moderate, bilateral, 
with no cavities.  In another November 1995 written statement, 
Dr. Galut stated that the Veteran was hospitalized in July 1995 
for treatment of bronchial asthma, "COAD," bronchiectasis, and 
Cor Pulmonale.

A December 1999 written statement from Dr. Ramos indicates that 
the Veteran died in July 1995 and that, days before his death, he 
had a positive sputum examination.  The diagnosis at that time 
was Koch's pneumonia infection, moderate.  The physician said 
that another significant condition contributing to the Veteran's 
death was his previous scars as alleged residual of the gunshot 
wound, post-operation infection, recurrent.

In June 2000, Dr. Ramos said that as to the Veteran's death, 
"Yes, I declared, but I did not write, as immediate cause of 
death." He further stated "[u]nlike the risk of acquiring 
infection with Tuberculosis, the risk of developing disease after 
being infected depends largely on endogenous factor, the key to 
the diagnosis of T.B. is a high index of suspicion, e.g., a 
disable, old adult male elderly nursing-home resident, who 
present with typical symptoms."  The doctor said that at that 
time, the Veteran "cannot move one place to another, reason then 
were the site of scar, (pain and edematous)."

In an August 2002 medical opinion, a VA examiner, Dr. Boado, 
opined that the GSW" could not have contributed or led to [the 
Veteran's] death."  The VA physician noted that the Veteran was 
service-connected for a through-and-through gunshot wound of 
Muscle Group II, left, minor, evaluated as 20 percent disabling, 
and died in July 1995.  It was noted that the death certificate 
showed the cause of the Veteran's death as cardiopulmonary 
arrest, Koch's pneumonia and PTB.  Further, the VA examiner said 
that the Veteran was hospitalized in July 1995 for COPD and 
hypertension and then to due to bronchial asthma, COPD, and 
bronchiectasis and Cor Pulmonale.  According to the VA physician, 
the Veteran's service-connected gunshot wound of the left back 
did not penetrate the pleural cavity, as noted on the September 
1952 VA examination report.  The pleurisy, old, left, was not due 
to the gunshot wound.  The Veteran's exit physical examination 
from service indicated that his lungs were normal and chest-X-ray 
was negative.  Further, it was noted that the August 1990 VA 
examination report indicated the Veteran's back scars were 
healed, old, with no swelling and no tenderness.  There were no 
signs of infections seen on the scars that, in the VA physician's 
opinion, meant "this could not have contributed to or led to his 
death."

In February 2007, a private examiner, Dr. Quismorio, opined that 
the veteran contracted PTB in the course of active duty by being 
exposed to others with the condition.  He noted that it was 
possible that the GSW may have contributed to the veteran's 
susceptibility to PTB.  He further stated that it is possible for 
PTB to lie in a dormant state "for years before being reactivated 
to produce secondary tuberculosis, which is often infectious."  
He stated that it was possible that the condition was dormant 
while the veteran was undergoing medical examinations subsequent 
to discharge, possibly resulting in the condition going 
undetected.  He further cited studies connecting PTB and heart 
disease, and concluded that the veteran "obtained his PTB in 
[the] course of active duty and caused him to have cardiovascular 
complications due to its recurrency which, eventually, 
contributed to his cause of death."  A supplemental statement 
from Dr. Quismorio in October 2007 stated that the veteran died 
"because of malnutrition, lack of sleep, and rest from the rigors 
of the war which make them vulnerable to PTB because of lowered 
resistance and immunity." 

In July 2010, Dr. J.L. submitted a VHA specialist opinion report.  
The specialist indicated that he had reviewed the Veteran's 
claims folder and he made reference to specific medical and lay 
evidence throughout his opinion report.  The specialist opined 
that it is as least as likely as not that the Veteran's PTB was 
incurred in or aggravated during the Veteran's period of active 
duty military service or within a three-year period after his 
service.  The examiner also opined that it is at least as likely 
as not the Veteran's PTB contributed substantially and materially 
to the cause of his death, combined to cause his death or aided 
and lent assistance to the production of death.  

The VA specialist's rationale was that he found Dr. Dario's 
statement credible and considered that the prevalence of 
tuberculosis in the Philippines is considerably higher than in 
the United States.  The specialist noted that Dr. Dario's 
treatment for tuberculosis with steptomycin and PAS was not 
optimal for total eradication or cure, but they were the only 
drugs available at the time.  Thus, the Veteran's death from PTB 
was due to inadequate previous treatment.  It was likely that the 
inadequate eradication of the Veteran's original tuberculosis was 
compensated by his good host immune system when he was younger 
and allowed the PTB organisms to lay dormant for years without 
causing much problem, until he became immunocompromised from 
malnutrition, age or poor health.  Pulmonary tuberculosis in 
dormant stage often yields negative physical examination and 
chest x-ray, as happened in this case.  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for rejecting 
any evidence favorable to the claimant.  See Masors v. Derwinski, 
2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 
(1992); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal 
weight is not given to each piece of evidence contained in the 
record; every item of evidence does not have the same probative 
value. 

There are multiple medical opinions that address the contended 
relationship between the cause of the Veteran's death, PTB and 
his military service.  It is the responsibility of the Board to 
weigh the evidence, including the medical evidence, and determine 
where to give credit and where to withhold the same.  Evans v. 
West, 12 Vet. App. 22, 30 (1998).  In so doing, the Board may 
accept one medical opinion and reject others.  Id.  At the same 
time, the Board cannot make its own independent medical 
determinations, and it must have plausible reasons, based upon 
medical evidence in the record, for favoring one medical opinion 
over another.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  
Thus, the Board must determine the weight to be accorded the 
various opinions in this case based on the quality of the 
evidence and not necessarily on its quantity or source.

Greater weight may be placed on one physician's opinion than 
another's depending on factors such as reasoning employed by the 
physicians and whether or not (and the extent to which) they 
reviewed prior clinical records and other evidence.  Gabrielson 
v. Brown, 7 Vet. App. 36, 40 (1994).  The Court of Appeals for 
Veterans Claims has held that a medical examination report must 
contain not only clear conclusions with supporting data, but also 
a reasoned medical explanation connecting the two.  See Nieves-
Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 
21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must 
support its conclusion with an analysis that the Board can 
consider and weigh against contrary opinions.").  A bare 
conclusion, even one reached by a health care professional, is 
not probative without a factual predicate in the record.  Miller 
v. West, 11 Vet. App. 345, 348 (1998).  

The above being taken into account, the Board nevertheless has no 
basis for fully discounting any of the opinions in support of the 
Veteran's claim or against the Veteran's claim in favor of the 
others.  There is no significant difference in expertise apparent 
from the reports, with the exception of the July 2010 VHA 
specialist.  The opinions were offered by doctors whose 
professional credentials demonstrate that they possess the 
necessary education, training, and expertise to provide the 
requested opinion.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

There is evidence both for and against the claim.  Though the 
Veteran was not diagnosed with PTB during upon separation time 
from service, "the fact that a condition was not diagnosed 
cannot, by itself, serve to rebut a subsequent expert 
diagnosis."  Hanson v. Derwinski, 1 Vet. App. 512, 516 (1991).  
The Board also notes the negative nexus opinion of August VA 2002 
examiner, but the examiner did not comment on the Veteran's PTB. 

However, the various private opinions provide support for a 
finding of service connection based on the Veteran's development 
of PTB and its involvement in the Veteran's death.  As the 
Veteran's treating physicians they are not entitled to any 
special deference but the medical records available to the Board 
show that they became familiar with the Veteran's PTB history.  
In addition, the July 2010 VHA specialist opined that it is as 
least as likely as not that the Veteran's PTB was incurred in or 
aggravated during the Veteran's period of active duty military 
service or within a three year period after his service.  The 
examiner also opined that it is at least as likely as not the 
Veteran's PTB contributed substantially and materially to the 
cause of his death, combined to cause his death or aided and lent 
assistance to the production of death.  

Overall, the Board assigns the most probative weight to the July 
2010 VHA specialist opinion.  When reviewing the evidence of 
record, the Board is persuaded that the opinion of July 2010 
examiner is most convincing, in that the examiner, reviewed all 
of the medical evidence in the file and reflected a considered 
analysis of the pertinent criteria essential to determine whether 
the Veteran's PTB was related to service and whether it 
contributed substantially and materially to the Veteran's death.  
The examiner provided an extensive and thorough rationale for his 
findings and conclusions.  Unlike the other examiners, the July 
2010 VA examiner had the benefit of the full set of records as 
located in the Veteran's claims file and was specific and 
detailed in the reasons for his opinion.  

The U.S. Court of Appeals for Veterans Claims stated that "a 
Veteran need only demonstrate that there is an 'approximate 
balance of positive and negative evidence' in order to prevail."  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).   In Gilbert, the 
Court specifically stated that entitlement need not be 
established beyond a reasonable doubt, by clear and convincing 
evidence, or by a fair preponderance of the evidence.  Under the 
benefit of the doubt doctrine established by Congress, when the 
evidence is in relative equipoise, the law dictates that the 
Veteran prevails.  Thus, to deny a claim on its merits, the 
preponderance of the evidence must be against the claim.

After a full review of the record, including the medical evidence 
and the contentions of the Appellant, the Board concludes that 
service connection for the cause of the Veteran's death is 
warranted.  The record includes evidence of the Veteran's 
probable development of PTB while in service and in conjunction 
with the medical opinions in his favor, the medical and lay 
evidence that suggests that the Veteran incurred PTB as a result 
of his military service is, at a minimum, in equipoise.  In 
addition, the evidence that the Veteran's PTB contributed 
substantially and materially to the cause of his death, combined 
to cause his death or aided and lent assistance to the production 
of death is also at least in equipoise.  Accordingly, since the 
evidence is in equipoise, the benefit of the doubt doctrine is 
applicable and the Veteran prevails.  See Gilbert, supra.  
Therefore, service connection for the cause of the Veteran's 
death is granted.  

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  In light of the 
favorable determination contained herein, however, further 
development with regard to VA's duties to notify and assist would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 
540 (1991).


ORDER

Service connection for the cause of the Veteran's death is 
granted.



____________________________________________
D.C. SPICKLER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


